951 F.2d 350
142 L.R.R.M. (BNA) 2232
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James STIEBER, Plaintiff-Appellant,v.SIGNAL DELIVERY SERVICE, INC. and Truck Drivers Union Local407, Defendants-Appellees.
No. 91-3321.
United States Court of Appeals, Sixth Circuit.
Dec. 20, 1991.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges;  and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, James E. Stieber, appeals summary judgment for the defendants, Signal Delivery Service, Inc. and Truck Drivers Union Local 407, in this action for breach of the bargaining agreement and for breach of the duty of fair representation following plaintiff's layoff.   The district court found that Stieber had not met his burden of proving that the union had breached its duty of fair representation.


2
Upon consideration of the entire record, the briefs, filed herein, and oral arguments, we affirm the judgment of the district court for the reasons stated by District Court Judge Alvin I. Krenzler in his memorandum filed March 18, 1991.